Citation Nr: 0716982	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  06-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility requirements for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that determined that the appellant had failed to 
submit new and material evidence to reopen her claim of 
entitlement to VA death benefits, which had been previously 
denied on the basis that her deceased spouse did not have 
qualifying service as a veteran.

In October 2005, the appellant executed a VA Form 21-22 
(Appointment of Veterans Service Organization) that appointed 
the Catholic War Veterans of the U.S.A. as her 
representative.  Thereafter, in a letter received in February 
2007, the appellant indicated that she wished to have her son 
(an attorney) serve as her representative.  As the February 
2007 letter did not meet the requirements of 38 C.F.R. 
§ 20.603-605, the Board mailed the appellant a letter of 
explanation on April 20, 2007, along with a VA Form 21-22.  
She was told that she had 45 days from the date of the letter 
to respond, and that the Board would presume that she did not 
want to change her representation if she did not respond 
within that time period.  To date, the appellant has not 
responded.  

In March 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).





FINDINGS OF FACT

1.  In a decision letter dated in November 1999, the RO 
determined that the appellant did not meet the basic 
eligibility requirements for VA death benefits based on the 
finding that her deceased spouse did not have qualifying 
service as a veteran; the appellant did not appeal the 
November 1999 decision within one year of being notified.

2.  The evidence submitted since the November 1999 decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 decision that denied entitlement to 
basic eligibility requirements for VA death benefits is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

2.  New and material evidence has not been received, and the 
claim seeking basic eligibility requirements for VA death 
benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  In this case, undisputed facts about the 
nature of the appellant's spouse's service render her 
ineligible for VA death benefits.  Accordingly, VA's duty to 
notify and assist does not extend to that claim.

Nevertheless, the Board finds that the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  The appellant received notification 
prior to the initial unfavorable agency decision in July 
2005.  The RO provided the appellant notice with respect to 
her claim to reopen (as well as the basic eligibility 
requirements for receiving VA death benefits) in a June 2005 
letter, which informed her that she could provide evidence or 
location of such and requested that she provide any evidence 
in her possession.  The letter notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send records pertinent to her 
claim, or to provide a properly executed release so that VA 
could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  A similar letter was 
mailed to the appellant in September 2006.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The notice 
letter mailed to the appellant in September 2006 
substantively addressed the Kent requirements.  The appellant 
responded that she had no other information or evidence to 
submit.




Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2006).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

The RO initially denied the appellant's claim for VA death 
pension benefits in November 1999.  On review of the 
evidence, the RO determined that the appellant did not meet 
the basic eligibility requirements for VA death benefits 
because her deceased spouse did not have qualifying service 
as a veteran.  The RO noted that the service department had 
reported in September 1999 that her husband had no service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces during World War II.  The appellant was notified 
of this decision and of her procedural and appellate rights 
by letter in November 1999.  She did not appeal this 
decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in August 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
appellant's claim for basic eligibility requirements for VA 
death benefits.  The Board concurs.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1999 RO decision 
includes personal statements from the appellant and her son, 
certifications from the Armed Forces of the Philippines, a 
March 1946 affidavit from the Philippine Army Personnel, and 
a July 2005 report from the service department.  The personal 
statements from the appellant and her son are neither new nor 
material.  The statements are essentially a reiteration of 
contentions made by the appellant in her initial claim and 
provide no new or material information.

With respect to the certifications, affidavit, service 
department report, while "new," those documents are not 
"material" to the appellant's claim.  None of those 
documents establish that the appellant's husband met the 
requirements to be considered a veteran for VA benefit 
purposes.  On the contrary, the March 1946 affidavit 
indicates that the appellant's spouse served with the 
civilian guerilla not the "USAFFE- Guerilla."  A September 
1988 Certification showed that the name of the appellant's 
spouse was not carried in the approved revised/reconstructed 
guerilla roster.  The July 2005 service department report 
again indicated that her husband had no service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must note that this verification/certification is 
binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Further, as discussed above, there has been no new 
evidence presented since the July 2005 service department 
search which is different from the evidence already 
considered, that would warrant a request for recertification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Accordingly, the Board finds that the evidence received 
subsequent to the November 1999 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for basic 
eligibility requirements for VA death benefits.  38 U.S.C.A. 
§ 5108.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for basic eligibility requirements for VA death 
benefits, and the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


